Title: To James Madison from James Monroe, 5 July 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          July 5. 1814
        
        A great number of small objects with the necessity I was under to answer some letters, prevented my calling on you to day as I intended. I have written to the British commander to ask a passport for mr. Purviance & for a vessel to take him to our comrs., wherever they may be, & instructed mr. Skinner to take it to him without delay. I have also written to mr Pederson, & inclosed him a letter to ct. Bernstoff, suggesting to mr Pederson the possibility of a better conveyance being afforded him—mr Purviance will be ready to proceed at a moments notice. He will call on you tomorrow, to be instructed by you in every thing which may occur.
        I will write the letters and forward them, either from some stage on the road, or from Richmond, immediately after my arrival at Richmond. There will be little to say. It seemed to be your idea that the messenger shod. bear duplicates only, of the late letters, and a short letter to mr adams, and mr Russell, instructing them, in case G B. should prosecute the war, to adopt some prompt and effectual means to make her views known, to Russia & Sweden.
        Should any thing occur to you, be so good as to intimate it to me at Richmond. I shall be back as soon as possible. Wishing you peace & quiet—I am very respectfully & sincerely yr friend
        
          Jas Monroe
        
      